Citation Nr: 0109987	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental gum disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1993, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The medical evidence shows that the veteran had several teeth 
extracted during service due to periodontal disease.  There 
is no medical or dental evidence that the veteran incurred 
any dental disorder during active military service for which 
compensation may be granted.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
periodontal disease, including tooth loss as a compensable 
dental disability lacks legal merit or entitlement under the 
law.  38 U.S.C.A. §§ 106, 1110, 1131, 1712  (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.6, 3.381, 4.149, 17.161 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Among other things, the 
provisions, in effect, eliminate the "well-grounded" claims 
requirement, and redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

Appellant and his representative have been informed by the RO 
of the specific reasons that the claim was denied.  See, in 
particular, the December 1993 Statement of the Case; and 
March 1998 and October 1999 Supplemental Statements of the 
Case.  Additionally, those Statements included provisions of 
law with respect to service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these claims.  
Thus, it is concluded that appellant and his representative 
had notice of the type of information needed to support the 
claim and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000).

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue.  The 
Board must decide the case based on the evidence of record. 
See 38 C.F.R. § 19.4 (2000).  The Board has examined the 
record and determined that the VA does not have any further 
obligation to assist in the development of appellant's claim 
for service connection.

In August 1993, the veteran filed a claim for compensation 
for a disorder described as dental problem with gum disease.  
During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. §§ 3.382 and 4.149 were removed, and § 3.381 was 
revised extensively to clarify requirements for service 
connection of dental conditions and provided that VA would 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  The amendment became effective June 8, 
1999. See 64 Fed. Reg. 30393.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
changes were not substantive in the context of this claim and 
therefore a consideration of the former and revised 
regulations is not required pursuant to Karnas.

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (effective prior to June 
8, 1999).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  Teeth noted at entry into active 
service as carious and restorable will not be held as 
service-connected, either directly or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled.  
Id.  Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The dental disability must be shown to have been incurred in 
or aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).

Under amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, and rating action should 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service and, when applicable, to determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.  See 38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.381 (effective after June 8, 
1999).

Under 38 C.F.R. § 17.161 (2000), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes.  See also 38 U.S.C.A. § 1712(b) (West 
1991); 38 C.F.R. § 17.93 (2000).

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a) (2000).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within 90 days after the date of 
correction.  38 C.F.R. § 17.161(b)(1) (2000).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  38 C.F.R. § 17.161(b)(2) 
(2000).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 38 C.F.R. § 17.161(c) (2000).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.  38 C.F.R. § 
17.161(d) (2000).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e) (2000).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim. 38 C.F.R. § 
17.161(f) (2000).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g) (2000).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h) (2000).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g) (1999).  38 C.F.R. § 17.161(i) (2000).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j) (2000).

In this case, the veteran was discharged from service in July 
1993.  His certificate of discharge, DD Form 214, 
specifically states that he was provided complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.

Although the RO did not consider the amended regulation, the 
Board concludes that there is no prejudice to the veteran in 
proceeding with his appeal since the regulatory change does 
not have any substantive effect regarding the veteran's 
entitlement to the claimed benefits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) [the Board must consider whether 
the claimant is prejudiced when the Board addresses a 
question that has not been addressed by the RO; and the Board 
must set forth an adequate statement of reasons and bases for 
its decision].  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
Supplemental Statement of the Case concerning the regulatory 
change.

The available dental records indicate that he had teeth 
extracted due to periodontal disease.  There is no current 
diagnosis of a compensable dental disorder.

The Board emphasizes that both the old and new regulations 
clearly provide that conditions such as replaceable missing 
teeth and periodontal disease are not disabling conditions 
subject to compensation under VA laws, and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a) (2000) and 38 C.F.R. § 
4.149 (in effect prior to June 8, 1999).

Under the regulations in effect when the veteran submitted 
his claim, loss of teeth in service, if the teeth are 
replaceable, is not a disorder for which service connection 
may be granted.  The revised regulations reflect that, even 
if the loss of a tooth occurs after 180 days in service, and 
thus may be considered service-connected, that service 
connection is for purposes of establishing entitlement to 
dental treatment only and not for compensation.  In 
particular, there is no medical or dental evidence that the 
veteran has loss of substance of the mandible or maxilla, or 
loss of continuity of the masticatory surface, so as to 
constitute a compensable dental disorder.  38 C.F.R. § 4.150.

In any event, the veteran was not even entitled to dental 
treatment on a one time basis within one year of discharge 
from service.  His service personnel records, notably his DD 
Form 214, specifically state that he was provided complete 
dental examination and all appropriate dental services and 
treatment within 90 days prior to separation.  There are no 
benefits to which he is entitled under the law.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court held that in 
cases such as this in which the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis, 6 Vet. App. at 426.  The Board finds that the 
veteran has not filed a legal claim for a VA benefit.  Thus, 
the appeal must be denied.

The Board notes that although this claim was remanded for a 
dental examination in December 1998, and the veteran's 
representative has raised the issue of the sufficiency of 
that examination, the point is moot.  The December 1998 
remand for examination was in error, as the veteran's claim 
did not, at that time, have legal merit.


ORDER

The veteran's claim of entitlement to service connection for 
periodontal disease, including tooth loss is denied as 
lacking legal merit.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

